[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]AMENDMENT OF MEMORANDUM OF DECISION ON DEFENDANT MARK KLOTZLANDSCAPING, INC.'S MOTION FOR SUMMARY JUDGMENT
The court amends its memorandum of decision on defendant Mark Klotz Landscaping, Inc.'s motion for summary judgment in this case dated January 12, 1995, by substituting for the third sentence in the first paragraph on page 9 the following sentence: "Woodlot simultaneously served Klotz with the third party complaint."
Hendel, J.